DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/23/2022 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 16-18 have been withdrawn from consideration.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 12/23/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt (Pub. No. 2017/0151404).
	Regarding claim 1, Hunt teaches a device (10, Fig. 1) for oral hydration comprising: a flexible tube (14, Fig. 1) comprising a first end (48, Fig. 1) and a second end (12, Fig. 1), wherein the flexible tube (14) is configured to conform to an exterior portion of the gums of a patient's mouth (see Fig. 2, it is the Examiner’s position that the outer surface of the gum is an exterior portion of the gum and 14 is capable of conforming to the outer surface of the patient’s gums); a plurality of holes (26, Fig. 2) defined by the flexible tube (14, see Fig. 2), positioned along a length (length along 14 where 26 are position, see Fig. 1) of the flexible tube (14) between the first end (48) and the second end (12), the plurality of holes (26) configured to enable liquid to be supplied to the patient's mouth ([0022]); and a flexible cover (44, Fig. 4) configured to encapsulate the flexible tube (14, see [0023]).  
Regarding claim 2, Hunt teaches wherein the plurality of holes (26) defined by the flexible tube (14) are the same size as each other (see Fig. 1), and are evenly spaced along the length of the flexible tube (see Fig. 1). 
Regarding claim 3, Hunt teaches wherein the plurality of holes (26) defined by the flexible tube (14) are the same size as each other (see Fig. 1), and are evenly spaced along the length of the flexible tube (14, see Fig. 1).  
Regarding claim 9, Hunt teaches wherein the flexible tube (14) is configured to enable a flow rate of the liquid into the patient's mouth (see [0022]), and wherein the flexible tube (14) is configured to deform in response to a biting motion of the patient, and responsively modify the flow rate of the flexible tube (14, it is the Examiner’s position that because 14 is flexible; 14 is capable of deforming in response to a biting motion of the patient).  
Regarding claim 10, Hunt teaches a device (10, Fig. 1) for oral hydration comprising: a flexible tube (14, Fig. 1) comprising a first end (48, Fig. 1) and a second end (12, Fig. 1), wherein the flexible tube (14) is configured to conform to an exterior portion of the gums of a patient's mouth (see Fig. 2, it is the Examiner’s position that the outer surface of the gum is an exterior portion of the gum and 14 is capable of conforming to the outer surface of the patient’s gums), and wherein the flexible tube (14) is formed from a porous material (14 has holes 26; hence, the material is porous), the porous material configured to enable liquid to be supplied to the patient's mouth ([0022]); and a flexible cover (44, Fig. 4) configured to encapsulate the flexible tube (14, see [0023]).  
Regarding claim 15, Hunt teaches wherein the flexible tube (14) is configured to enable a flow rate of the liquid into the patient's mouth (see [0022]), and wherein the flexible tube (14) is configured to deform in response to a biting motion of the patient, and responsively modify the flow rate of the flexible tube (14, it is the Examiner’s position that because 14 is flexible; 14 is capable of deforming in response to a biting motion of the patient).  
Regarding claim 19, Hunt teaches wherein the flexible tube (14) is configured to conform to the exterior portion of both the upper gums and the lower gums of the patient's mouth (see Fig. 1).  
Regarding claim 20, Hunt teaches wherein the flexible tube (14) is configured to conform to the exterior portion of both the upper gums and the lower gums of the patient's mouth (see Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. 2010/0016908).
Regarding claim 1, Martin et al. teaches a device (device in Fig. 10) for oral hydration comprising: a flexible tube (flexible tube, Fig. 10 below) comprising a first end (1st end, Fig. 10 below) and a second end (2nd end, Fig 10 below), wherein the flexible tube (flexible tube) is configured to conform to an exterior portion of the gums of a patient's mouth (see Fig. 10); a plurality of holes (64, Fig. 10) defined by the flexible tube (see Fig. 10), positioned along a length (length where 64 is located) of the flexible tube between the first end and the second end (see Fig. 10 below), the plurality of holes (64) configured to enable liquid to be supplied to the patient's mouth (see [0103]); but the embodiment of Fig. 10 does not teach a flexible cover configured to encapsulate the flexible tube.  However, in the embodiment of Fig. 10 Martin et al. teaches a flexible cover (70, Fig. 7) that encapsulates the first and second ends of a flexible tube (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment of Fig. 10 by adding the housing 70 to the first and second ends of the flexible tube for properly positioning the tube in the patient’s mouth (see [0104]).  Further, Martin et al. teaches that modifications can be made to the device (see [0116]).
Examiner’s Annotated Fig. 10
[AltContent: textbox (flexible tube)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow]
    PNG
    media_image1.png
    316
    283
    media_image1.png
    Greyscale

Regarding claim 2, Martin et al. teaches further comprising a connector (20, Figs. 1 and 4) and an external tube portion (16, Fig. 1), wherein the connector (20) is coupled to the first end of the flexible tube and is configured to couple the flexible tube to the external tube portion (see Fig. 1 all of the components of the device are either directly or indirectly coupled).  
Regarding claim 3, Martin et al. teaches wherein the plurality of holes (64) defined by the flexible tube are the same size as each other (see Fig. 10), and are evenly spaced along the length of the flexible tube (see Fig. 10).  
Regarding claim 8, Martin et al. teaches further comprising a pump (140, Fig. 15), wherein the pump (140) is configured to provide fluid to the flexible tube (see [0055]).  
Regarding claim 9, Martin et al. teaches wherein the flexible tube (flexible tube, Fig. 10) is configured to enable a flow rate of the liquid into the patient's mouth (see [0103]), and wherein the flexible tube (flexible tube, Fig. 10 above) is configured to deform in response to a biting motion of the patient, and responsively modify the flow rate of the flexible tube (it is the Examiner’s position that because the tube is flexible the tube is capable of deforming in response to a biting motion of the patient).  
Regarding claim 10, Martin et al. teaches a device (device in Fig. 10) for oral hydration comprising: a flexible tube (flexible tube, Fig. 10 above) comprising a first end (1st end, Fig. 10 above) and a second end (2nd end, Fig 10 above), wherein the flexible tube is configured to conform to an exterior portion of the gums of a patient's mouth (see Fig. 10), and wherein the flexible tube is formed from a porous material (see Fig. 10, the tube has pores 64; hence, the tube is formed from a porous material), the porous material configured to enable liquid to be supplied to the patient's mouth ([0103]); but the embodiment of Fig. 10 does not teach a flexible cover configured to encapsulate the flexible tube.  However, in the embodiment of Fig. 10 Martin et al. teaches a flexible cover (70, Fig. 7) that encapsulates the first and second ends of a flexible tube (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment of Fig. 10 by adding the housing 70 to the first and second ends of the flexible tube for properly positioning the tube in the patient’s mouth (see [0104]).  Further, Martin et al. teaches that modifications can be made to the device (see [0116]).
Regarding claim 11, Martin et al. teaches further comprising a connector (20, Figs. 1 and 4) and a non-porous external tube portion (16, Fig. 1), wherein the connector (20) is coupled to the first end of the flexible tube and is configured to couple the flexible tube to the external tube portion (see Fig. 1 all of the components of the device are either directly or indirectly coupled).  
Regarding claim 14, Martin et al. teaches further comprising a pump (140, Fig. 14), wherein the pump (140) is configured to provide fluid to the flexible tube (see [0055]).  
Regarding claim 15, Martin et al. teaches wherein the flexible tube (flexible tube, Fig. 10) is configured to enable a flow rate of the liquid into the patient's mouth (see [0103]), and wherein the flexible tube (flexible tube, Fig. 10 above) is configured to deform in response to a biting motion of the patient, and responsively modify the flow rate of the flexible tube (it is the Examiner’s position that because the tube is flexible the tube is capable of deforming in response to a biting motion of the patient).  
Regarding claim 19, Martin et al. teaches wherein the flexible tube (see Fig. 10 above) is configured to conform to the exterior portion of both the upper gums and the lower gums of the patient's mouth (see Fig. 10).  
Regarding claim 20, Martin et al. teaches wherein the flexible tube (see Fig. 10 above) is configured to conform to the exterior portion of both the upper gums and the lower gums of the patient's mouth (see Fig. 10).  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. 2010/0016908) in view of Deniega et al. (Pub. No. 2006/0149192).
Regarding claim 4, Martin et al. teaches wherein the plurality of holes (64) defined by the flexible tube are evenly spaced along the length of the flexible tube (see Fig. 10), a first hole (first 64 on the left) of the plurality of holes is positioned proximate (near) the first end of the flexible tube (see Fig. 10 above), and a second hole (last of 64 on the right) of the plurality of holes is positioned proximate (near) the second end of the flexible tube (see Fig. 10 above), but does not teach wherein the first hole is smaller than the second hole.  However, Deniega et al. teaches a tube (60, Fig. 8) having a plurality of holes (64, Fig. 8) wherein the plurality of holes (64) comprises a first hole (most proximal 64, see Fig. 8) that is smaller than a second hole (most distal 64, see Fig. 8, see [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holes on the tube taught by Martin et al. by forming the holes to increase in size from the most proximal hole to the most distal hole as taught by Deniega et al. for providing a substantially uniform fluid delivery ([0060]).  Further, Martin et al. teaches that modifications may be made (see [0116]).
Regarding claim 5, Martin et al. in view of Deniega et al. teaches wherein a size of the plurality of holes (modified 64 like 64 of Deniega et al.) follows a gradient, such that each of the plurality of holes (64) positioned between the first hole (first of 64 on left, see Martin et al. Fig. 10 and see Fig. 8 of Deniega et al.) and the second hole (last of 64 on the right, see Fig. 10 of Martin et al. and Fig. 8 of Deniega et al.) is progressively larger than an adjacent hole (see Fig. 8 of Deniega et al.).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No. 2017/0151404)  in view of Deniega et al. (Pub. No. 2006/0149192).
Regarding claim 4, Hunt teaches wherein the plurality of holes (26) defined by the flexible tube (14) are evenly spaced along the length of the flexible tube (14, see Fig. 4), a first hole (first 26 on the left) of the plurality of holes is positioned proximate (near) the first end of the flexible tube (14), and a second hole (last of 26 on the right) of the plurality of holes is positioned proximate (near) the second end of the flexible tube (14), but does not teach wherein the first hole is smaller than the second hole.  However, Deniega et al. teaches a tube (60, Fig. 8) having a plurality of holes (64, Fig. 8) wherein the plurality of holes (64) comprises a first hole (most proximal 64, see Fig. 8) that is smaller than a second hole (most distal 64, see Fig. 8, see [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holes on the tube taught by Hunt by forming the holes to increase in size from the most proximal hole to the most distal hole as taught by Deniega et al. for providing a substantially uniform fluid delivery ([0060]).  
Regarding claim 5, Hunt in view of Deniega et al. teaches wherein a size of the plurality of holes (modified 26 like 64 of Deniega et al.) follows a gradient, such that each of the plurality of holes (26) positioned between the first hole (first of 26 on left, see Hunt Fig. 4 and see Fig. 8 of Deniega et al.) and the second hole (last of 26 on the right, see Fig. 4 Hunt and Fig. 8 of Deniega et al.) is progressively larger than an adjacent hole (see Fig. 8 of Deniega et al.).
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No. 2017/0151404)  in view of Martin et al. (Pub. No. 2010/0016908).
Regarding claims 8 and 14, Hunt does not teach further comprising a pump, wherein the pump is configured to provide fluid to the flexible tube; however, Martin et al. teaches further comprising a pump (140, Fig. 15), wherein the pump (140) is configured to provide fluid to the flexible tube (see [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hunt by adding the pump taught by Martin et al. for regulating the flow of the fluid to the patient (see [0055]).
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. 2010/0016908) in view of Haden (Pub. No. 2018/0312326).
Regarding claims 7 and 13, Martin et al. teaches that the flexible cover can be made from silicone ([0104]) but does not teach wherein the flexible cover comprises foam.  However, Haden teaches a cover (19, Fig. 2) for a mouthpiece (18, Fig. 2) that is made from foam (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Martin et al. by forming the housing 70 from a foam as taught by Haden because Haden teaches that a foam material is an art effective equivalent to silicone (see [0057]).  Further, Martin teaches that modifications may be made to the device (see [0116]).
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No. 2017/0151404)  in view of Vaska et al. (Pub. No. 2011/0220124).	Regarding claims 6 and 12, Hunt teaches that the flexible cover (44) may have various material properties but does not teach wherein the flexible cover comprises cotton.  However, Vaska et al. teaches a cover (392/394/396) that is positioned in the mouth that comprises cotton (see [0089] where 394/396 may be cotton).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Hunt by forming the permeable membrane 44 from cotton as taught by Vaska et al. because Vaska et al. teaches that cotton is a soft, flexible and porous material that reduces friction and abrasion of the tissues within the mouth (see [0089]). 
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. 2010/0016908) in view of Vaska et al. (Pub. No. 2011/0220124).
Regarding claims 6 and 12, Martin et al. teaches that the flexible cover (70) may be made from a flexible material (see [0104]) but does not teach wherein the flexible cover comprises cotton.  However, Vaska et al. teaches a cover (392/394/396) that is positioned in the mouth that comprises cotton (see [0089] where 394/396 may be cotton).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Martin et al. by forming the housing 70 from cotton as taught by Vaska et al. because Vaska et al. teaches that cotton is a soft, flexible and porous material that reduces friction and abrasion of the tissues within the mouth (see [0089]). Further, Martin teaches that modifications may be made to the device (see [0116]).
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No. 2017/0151404)  in view of Vaska et al. (Pub. No. 2011/0220124).
Regarding claims 7 and 13, Hunt teaches that the flexible cover (44) may have various material properties but does not teach wherein the flexible cover comprises foam.  However, Vaska et al. teaches a cover (392/394/396) that is positioned in the mouth that comprises cotton (see [0089] where 394/396 may be foam).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Hunt by forming the permeable membrane 44 from foam as taught by Vaska et al. because Vaska et al. teaches that foam is a soft, flexible and porous material that reduces friction and abrasion of the tissues within the mouth (see [0089]). 
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. 2010/0016908) in view of Vaska et al. (Pub. No. 2011/0220124).
Regarding claims 7 and 13, Martin et al. teaches that the flexible cover (70) may be made from a flexible material (see [0104]) but does not teach wherein the flexible cover comprises foam.  However, Vaska et al. teaches a cover (392/394/396) that is positioned in the mouth that comprises cotton (see [0089] where 394/396 may be foam).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Martin et al. by forming the housing 70 from foam as taught by Vaska et al. because Vaska et al. teaches that foam is a soft, flexible and porous material that reduces friction and abrasion of the tissues within the mouth (see [0089]).  Further, Martin teaches that modifications may be made to the device (see [0116]).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 03/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783